Citation Nr: 9906463	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-08 043	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This case was previously remanded by the 
Board of Veterans' Appeals (Board) in March 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  Although the veteran testified that he came under enemy 
fire during service in Vietnam, his principal military duty 
was light truck driver, there is no service department 
evidence that he actually engaged in combat, he was not 
awarded any combat decorations, and he did not engage in 
combat.  

3.  There is no credible supporting evidence that the 
inservice stressors described by the veteran actually 
occurred.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain any 
complaint, diagnosis or treatment of a psychiatric disorder.  
His military personnel records show that he served in Vietnam 
from March 1967 to February 1968.  His principal duty was 
light truck driver and he was assigned to Headquarters and 
Headquarters Company, 4th Battalion, 9th Infantry of the 25th 
Infantry Division.  He received no combat awards or 
decorations.  He was credited with participation in Vietnam 
Counter Offensive Phase II.

On VA psychiatric examination in October 1996, the examiner 
noted that the veteran's claims folder was not available for 
review.  The veteran gave a history of his unit coming under 
enemy mortar attack shortly after he arrived in Vietnam.  He 
recalled that, on one occasion, he was near the end of a 
truck convoy when a truck at the front of the convoy was 
ambushed.  Men from the trucks up front began shooting and 
the veteran exited from his truck and got underneath it.  On 
another occasion, he was flown by helicopter to a forward 
base camp to pick up equipment.  This was expected to be 
accomplished in one day and he and his companions did not 
bring any weapons or other equipment.  However, enemy action 
in the area that day prevented the helicopter scheduled to 
retrieve them from returning until the next day.  He spent 
the night in a tent at the base camp, he could hear firing 
and yelling in the distance, and was unable to sleep.  He 
also recalled that he saw a soldier get killed by mortar fire 
while in the shower.  The veteran was in a nearby bunker at 
the time.  He was unable to recall dates and places relating 
to his stressors.  The examiner noted that the veteran was 
adequately dressed and groomed, alert, oriented, cooperative 
and responsive.  His mood was anxious and depressed.  
Diagnoses included depressive disorder, not otherwise 
specified, with anxiety.  The examiner opined that the 
veteran's symptoms and complaints did not appear to meet the 
minimum DSM-III-R criteria for a diagnosis of PTSD. 

A January 1982 letter to the veteran from Wilson H. Coulter, 
M.D., of the Lewis-Gale Clinic, was associated with the 
claims folder in March 1997.  Dr. Coulter reported the 
results of a December 1981 physical examination of the 
veteran.  Diagnoses included "a problem of recent increase 
in stress."  No additional information regarding the 
diagnosis was reported.  

Records of medical treatment of the veteran by Dr. Coulter, 
dating from March 1984 to July 1987, were subsequently added 
to the claims folder.  In a June 1987 report, the veteran 
gave a history of diffuse anxiety and depression shortly 
after his separation from service.  He stated that he was a 
Vietnam veteran, but was not actively involved in combat.  
However, he developed a sense of anxiety and foreboding 
because his unit was frequently shelled.  Steve Strosnider, a 
licensed professional counselor, indicated that no evidence 
of psychosis was seen.  No other diagnosis was entered.  The 
records include multiple diagnoses by Dr. Coulter of history 
of recurrent anxiety with mild to moderate depression.  

VA records of medical treatment of the veteran, dating from 
August 1994 to February 1996, include an August 1994 medical 
report in which the veteran complained of nervousness, 
hypervigilance, and occasional insomnia and flashbacks, along 
with anger and irritability.  He had had PTSD symptoms for 
years and the symptoms were recently becoming worse.  The 
diagnostic impression was PTSD.  Records of VA medical 
treatment of the veteran, dating from April to November 1996, 
include a September 1996 psychiatric evaluation and a 
diagnosis of Axis I: PTSD.  Medical reports from November 
1996 include diagnostic impressions of PTSD.  

At a hearing in May 1997, the veteran testified that, during 
his service in Vietnam, he was assigned to a headquarters 
company in the 25th Infantry Division.  His principal duty 
was to resupply troops, which involved transporting supplies 
to the front lines on a daily basis.  He came under enemy 
small arms and mortar fire at times.  A friend identified as 
[redacted] was killed in Vietnam, but the veteran could 
not recall when Mr. [redacted] served and he was not assigned 
to the same unit as the veteran.  The veteran sometimes 
performed perimeter guard duty and came under enemy fire.  He 
had occasional flashbacks and was easily startled.  He had 
nightmares and did not sleep in the same bed as his wife 
because he feared striking her in his sleep.  He worked for 
an employer identified as Gardner Denver for 26 years after 
service, but lost his job when the company was sold.  He was 
reprimanded many times prior to losing his job.  He had 
problems with his memory and mood changes.  He had considered 
suicide and sometimes had homicidal thoughts.  His wife 
testified that the veteran was an unstable person and she 
feared for her safety and that of their son.  She had known 
the veteran prior to service, but he did not manifest the 
problems he now had.  His problems became progressively worse 
within five years after returning from Vietnam.  

Three letters were submitted in support of the veteran's 
claim at the time of the May 1997 hearing.  In an undated 
letter, Ms. [redacted], a friend of the veteran and his 
wife, reported that the veteran had to be dissuaded from 
suicide in January 1997.  A May 1997 letter from the 
veteran's sister described changes in his behavior and 
personality after his service in Vietnam.  He did not seem 
close to family members, had memory losses, and often seemed 
confused and unwilling to face reality.  She added that, on 
his return from Vietnam, the veteran's physical features had 
changed so much that his family members did not recognize 
him.  A May 1997 letter from [redacted], a friend, 
indicated that he had known the veteran prior to service and 
had also served in Vietnam, although not in the same unit.  
Mr. [redacted] thought that the veteran had changed greatly 
over the years as a result of his Vietnam experiences and his 
nerves were becoming worse.  

In a February 1998 statement in support of the veteran's 
claim, the veteran's representative asserted that service 
connection for PTSD should be granted because the record 
contained diagnoses of PTSD and identifiable in-service 
stressors.  

In March 1998, the Board noted the events cited as stressors 
by the veteran and the multiple diagnoses of PTSD in the 
record.  The Board pointed out that, in a report of the only 
VA psychiatric examination which the veteran had been 
afforded (in October 1996), it was noted that the claims 
folder was not available for review.  The Board concluded 
that additional development was required to fulfill VA's 
statutory duty to assist the veteran in development of facts 
pertinent to his claim.  The case was remanded to permit the 
RO to contact the veteran and obtain additional information 
regarding his alleged, inservice stressors.  The RO was to 
arrange for verification of all reported stressors and if any 
stressor could be confirmed, the veteran was to be afforded a 
VA psychiatric examination to determine if he had PTSD.  

In a March 1998 letter to the last known address of the 
veteran, the RO requested that he provide additional 
information to permit verification of alleged, inservice 
stressors.  The record contains no response from the veteran 
to the RO's March 1998 letter.  

In a May 1998 letter to the last known address of the 
veteran, the RO informed the veteran that the record in this 
case was about to be forwarded to the Board for review and 
requested that he submit any additional comment or 
information he desired.  The record contains no response from 
the veteran to the RO's May 1998 letter.  

Analysis

The Board finds that the evidence pertinent to the claim of 
service connection for PTSD has been adequately developed and 
that VA has met its duty to assist the claimant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the United States Court of Veterans 
Appeals (Court) noted that VA regulations set forth at 
38 C.F.R. § 3.304 provide that service connection for PTSD 
requires: (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Cohen, 10 
Vet. App. at 138; 38 C.F.R. § 3.304(f).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Cohen, 10 Vet. App. at 138; 38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat related, a veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); cited in Cohen, 10 Vet. 
App. at 142.  Required corroboration of the occurrence of 
inservice stressors need not be found only in service 
records, but may also be obtained from other sources.  Id. at 
142.  However, the Court has further held that medical 
opinions based on post-service examinations of the veteran do 
not comprise credible evidence to help establish the 
occurrence of an inservice stressor.  Moreau, 9 Vet. App. at 
395-96.  

Here, the veteran has testified that he came under enemy 
fire.  However, the service department evidence shows that 
his principal duty was light truck driver; and there is no 
service department evidence that he actually engaged in 
combat or that he was awarded any combat decorations.  
Therefore, the Board concludes that the veteran did not 
engage in combat.  As his claimed, inservice stressors are 
not combat-related, the veteran's lay testimony is 
insufficient to establish the occurrence of the stressors and 
must be corroborated by credible supporting evidence.  
Moreau, 9 Vet. App. at 395; Cohen, 10 Vet. App. at 142.  

The record does not contain any credible supporting evidence 
to corroborate the occurrence of the stressors relied upon by 
the veteran in support of his claim.  The Court has held that 
the duty to assist the veteran in the development of his 
claim is not always a one-way street.  If he wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the RO's attempts to obtain 
credible supporting evidence to verify the inservice 
stressors cited by the veteran have been unsuccessful as the 
veteran failed to respond to two letters from the RO seeking 
his assistance in providing such evidence.  

The three letters submitted by the veteran's sister and 
friends at the time of the May 1997 hearing describe his 
behavior before and after service, but the letters do not 
confirm or corroborate the occurrence of the stressors which 
the veteran alleges he experienced during service.  The 
medical opinions of record which contain medical and military 
history given by the veteran and include diagnoses of PTSD do 
not comprise credible evidence to establish the occurrence of 
the inservice stressors.  Moreau, 9 Vet. App. at 395-96.  

In summary, the evidence does not demonstrate that the 
veteran engaged in combat.  His lay testimony as to the 
occurrence of inservice stressors is insufficient because the 
inservice stressors relied upon are not combat-related.  The 
record does not contain credible supporting evidence that the 
stressors cited by the veteran actually occurred, and 
reasonable efforts to obtain such evidence from sources other 
than service records have not been successful.  As there is 
no credible evidence that the stressors relied upon by the 
veteran in support of his claim actually occurred, the claim 
lacks the second element required in order to grant service 
connection for PTSD, and the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

